Citation Nr: 0507356	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1949 to October 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss disability.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking service connection for his bilateral 
hearing loss. To receive service connection, he will need to 
demonstrate that his disability was the result of disease or 
injury incurred in or aggravated by his service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.309 (2004). The veteran contends 
that he suffered acoustic trauma during service, as he worked 
as a radio technician and was exposed to aircraft engine 
noise. 

A VA examination was conducted in April 2003.  However,  the 
veteran was seen by two examiners, one of whom did not review 
the claims folder.  In February 2005, the veteran appeared 
and testified before the Board via video-conference. At the 
hearing, the veteran indicated that due to his significant 
hearing loss, he believed there was miscommunication between 
himself and the physician during the April 2003 VA 
examination. In statements submitted to the RO by his 
representative, and during his hearing, the veteran indicated 
that miscommunication during the VA examination was 
particularly evident because the examiner noted on his report 
that the veteran worked as a bricklayer for his entire 
occupational life. The veteran claimed that this was not 
accurate, as he claimed he also worked in an office 
environment for 25 years working for the bricklayer's union 
as an union arbitrator. The veteran also noted other 
inaccurate information in the VA report due to the claimed 
miscommunication.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which takes 
into account the records of the veteran's prior medical 
history as well as his current disability status before a 
decision concerning his appeal can be made. See Pond v. West, 
12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 
401, 405 (1991). Therefore, the veteran should be accordingly 
offered one.

At his February 2005 hearing, the veteran indicated that he 
was treated by Dr. W. of Vincennes, Indiana, sometime in 2003 
or 2004. The veteran also indicated the private physician's 
address was located on "Dubois Street." Those records have 
not been reviewed as they have not been obtained and 
incorporated into the claims folder.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is remanded for the 
following actions:

1.	Request all clinical records and reports from 
Dr. W. of Vincennes, Indiana regarding the 
veteran's claim for bilateral hearing loss and 
any follow up treatment records. If necessary, 
contact the veteran to request and obtain Dr. 
W's contact information. Failure to locate and 
obtain the records should be noted in the claims 
folder.

2.	After completion of paragraph 1, schedule the 
veteran for an audiological examination with a 
review of the claims folder, to determine the 
nature, etiology, and extent of the veteran's 
claim of service connection for bilateral 
hearing loss.

a.	The examiner must provide a diagnosis and 
the findings supporting that diagnosis. All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder must 
be made available to the examiner for 
review, and the examiner must verify that 
it has, in fact, been reviewed.
b.	The examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
less than 50 percent) that the disability 
occurred during service.
c.	Specifically, the examiner should render an 
opinion as to whether the veteran's hearing 
loss is consistent with acoustic trauma as 
a result of exposure to aircraft engine 
noise during service. The rationale for all 
opinions must be set forth in writing.

3.	When all of the foregoing actions have been 
completed, undertake any other indicated 
development and then readjudicate the issue of 
entitlement to service connection for bilateral 
hearing loss. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, 
he and his representative must be furnished a 
Supplemental Statement of the Case and afforded 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




